Exhibit 10.2

Monday, March 24, 2008

WITHOUT PREJUDICE

DELIVERED TO:

Brent Willis

Dear Brent;

We are writing to notify you that your employment with Cott is hereby terminated
without cause, effective Monday, March 24, 2008. To the extent not defined
herein, capitalized terms in this letter shall have the meanings given to them
in your Employment Agreement with Cott dated May 16, 2006 (the “Employment
Agreement”).

Cott appreciates your contribution to the corporation and with a view to
resolving all matters on an amicable basis, has prepared the following severance
arrangements:

 

1. Date of Termination

The effective date of termination of employment is Monday, March 24, 2008 (the
“Termination Date”).

 

2. Accrued Salary and Vacation Pay

You will be paid your Base Salary, car allowance and accrued vacation pay to the
Termination Date. These payments will be less applicable statutory deductions
and withholdings and paid in a lump-sum payment during the next pay period
immediately following the Termination Date.

 

3. Severance Payment

As outlined in Section 5.2 of your Employment Agreement, we have mutually agreed
to a lump-sum payment equal to 2 times your Base Salary, 2 times your Target
Bonus, a prorated Target Bonus for the current year and the equivalent value of
136,000 shares of Cott stock, based on closing price on NYSE as of March 20,
2008 (closing price on last day prior to your termination date). You will
receive these payments within 30 days of your termination date in accordance
with your Employment Agreement and a break down of the payments is shown below.

In lieu of 30 days notice as provided in your Employment Agreement under
Section 1.1, we are offering to pay this amount as part of your severance. In
the event that you do not accept these terms this letter is to be taken as your
notice of termination pursuant to Section 1.1 of your Employment Agreement.

The total payment will be equal to $3,468,733 (three million, four hundred and
sixty eight dollars and seven hundred and thirty three dollars) less applicable
withholdings, calculated as the sum of the following:

 

  •  

Annual Base Salary ($725,000) + Target Bonus ($725,000) x 2 = a total amount of
$2,900,000.00

 

1



--------------------------------------------------------------------------------

  •  

Pro-rated Target Bonus equal to 2 months and 24 days: $180,423.00

 

  •  

One months full pay in lieu of 30 days notice as per Section 1.1 of your
Employment Agreement (includes pro-rated bonus, car allowance and benefits
continuation) = $122,334.00

 

  •  

Buy Out of Annual Medical Assessment (including tax gross up) = $15,736.00

 

  •  

136,000 shares of Cott Stock X $1.84 (closing price on NYSE as of March 20,
2008) = $250,240.00

 

4. Long Term Incentive Awards

Your participation in the Performance Share Unit Plan will cease with immediate
effect on your Termination Date. The Performance Share Unit (PSU) awards
provided to you in 2006 and 2007 will be pro-rated based on your Termination
Date plus 1 months notice as detailed below. The prorated PSUs may become
payable to you based on the performance goals of the PSU plan being achieved as
provided for in the plan, and as approved by the Board. Such payouts will be
determined at the end of the performance cycle for each plan and will be payable
at the same time that such payouts are made to other participants.

 

2006 Awards:

   2 years and 4 months prorated PSUs equals 95,254 PSU’s

2007 Awards:

   1 year and 4 months prorated PSUs equals 42,419 PSU’s

Total PSU Units is equal to 137,673 Units

 

5. Benefits

We confirm that, to the extent Cott may do so legally and in compliance with its
benefit plans, the following benefits will continue for a period of 25 months
(24 months plus 30 days notice) following the Termination Date or until
alternative employment is secured that provides comparable benefits: Extended
Health Care, Dental and Vision, Basic Life and AD&D and Executive Long Term Care
Insurance, and Executive Life Insurance.

 

6. Expenses

To the extent that you have incurred any proper travel, entertainment or other
business expenses, you will be reimbursed in accordance with Cott’s policy. All
expense reports must be submitted within 30 days of your Termination Date.

 

7. On Hire Cash Award to Purchase Cott Stock & Share Purchase Plan/401k plan

All of your rights with respect to the cash award provided to you on hire to
purchase Cott stock and hold for a minimum of three (3) years will become your
property and the holding requirement of 3 years no longer enforced.

All other rights under Cott’s share purchase plans (other than the PSU Plan
under which your entitlement shall be as described as above) and other long-term
incentive plans, including, without limitation, all rights to unvested shares
under the 401k Plan and Employee Share Purchase Plan shall

 

2



--------------------------------------------------------------------------------

terminate on the Termination Date in accordance with those plans. Rights under
these plans that have vested as of the Termination Date will continue in
accordance with and subject to the terms of the applicable plans.

 

8. No Other Payments

The payments and other entitlements set out in this letter, including the
attached schedules, constitute your complete entitlement and Cott’s complete
obligations whatsoever, including with respect to the cessation of your
employment, whether at common law, statute or contract. For greater certainty,
we confirm that you are not entitled to any further payment (including any bonus
payments), benefits, perquisites, allowances or entitlements earned or owing to
you from Cott pursuant to any employment or any other agreement, whether written
or oral, whatsoever, all having ceased on the Termination Date without further
obligation from Cott. All amounts paid to you pursuant to this letter shall be
deemed to include all amounts owing pursuant to the Employment Standards Act,
2000 and any applicable state wage payment or wage collection law, and such
payments represent a greater right or benefit than that required under the
Employment Standards Act, 2000 and any applicable state wage payment or wage
collection law.

 

9. Resignation & Release

You will resign as an officer and director of Cott (and any direct and indirect
affiliates, subsidiaries and associated companies) with effect as of the
Termination Date. In this respect, you agree to execute and deliver the
Resignation Notice attached hereto as Schedule “1” and such further
documentation as may be required by Cott, in its sole discretion, in order to
effect this resignation. You agree to sign the Release Agreement in the form
attached as Schedule “2” to this letter, which is a condition precedent to you
receiving any severance payments hereunder that are in excess of payments
required by statute.

 

10. Your Continuing Obligations To Cott

You will continue to abide by all of the provisions of your Employment Agreement
through the Termination Date and thereafter following the cessation of your
employment including but not limited to those set out in Article 4 of your
Employment Agreement, including the Confidentiality, Inventions, Restrictive
Covenant, and Non Disparagement provisions contained therein.

 

  (a) You are required to return to Cott within five (5) business days of the
Termination Date all of the property of Cott in your possession or in the
possession of your family or agents including, without limitation, wireless
devices and accessories, computer and office equipment, keys, passes, credit
cards, customer lists, sales materials, manuals, computer information, software
and codes, files and all documentation (and all copies thereof) dealing with the
finances, operations and activities of Cott, its clients, employees or
suppliers.

 

  (b) You will maintain the severance arrangements as set out in this letter, to
the extent such arrangements have not otherwise been publicly disclosed, in the
strictest confidence and will not disclose them except to your immediate family,
or to the extent that such disclosure may be required by law, or to permit you
to obtain tax planning, legal or similar advice

 

3



--------------------------------------------------------------------------------

  (c) You will agree to cooperate reasonably with Cott, and its legal advisors,
at Cott’s request, direction and reasonable cost, in connection with: (i) any
Cott business matters in which you were involved during your employment with
Cott; or (ii) any existing or potential claims, investigations, administrative
proceedings, lawsuits and other legal and business matters which arose during
your employment involving Cott; (iii) effecting routine administrative
compliance with respect to any regulatory requirements that were applicable to
Cott during the period of your employment; and (iv) completing any further
documents required to give effect to the terms set out in this letter with
respect to which you have knowledge of the underlying facts.

 

  (d) You acknowledge that, for greater certainty, neither Cott nor its
Affiliates shall be responsible for any damages, taxes, penalties, interest,
expenses and any other costs imposed under, in connection with, or related to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), with
respect to payments and benefits provided pursuant to Section 4 of this letter
agreement, provided that Cott complies with the provisions of the PSU plan
currently in effect with respect to such payments.

 

10. Cott’s Continuing Obligations To You

Cott agrees to continue to abide by all the provisions of your Employment
Agreement through the Termination date and thereafter following the cessation of
your employment including but not limited to those set forth in Section 5.9
relating to No Litigation or Set-off and Section 6.2 and 6.3 relating to
Directors and Officers Liability Insurance and Indemnification.

 

11. Taxes

All payments referred to in this letter will be less applicable withholdings and
deductions, and you shall be responsible for all tax liability resulting from
your receipt of the payment and benefits referred to in this letter, except
(i) to the extent that Cott has withheld funds for remittance to statutory
authorities, and (ii) to the extent provided otherwise in your Employment
Agreement with respect to any tax gross-up payment.

 

12. General

 

  (a) Entire Agreement: The agreement confirmed by this letter and the attached
schedules constitutes the entire agreement between you and Cott with reference
to any of the matters herein provided or with reference to your employment or
office with Cott, or the cessation thereof. All promises, representations,
collateral agreements, offers and understandings not expressly incorporated in
this letter agreement are hereby superseded and have no further effect.

 

  (b) Severability: The provisions of this letter agreement shall be deemed
severable, and the invalidity or unenforceability of any provision set out
herein shall not affect the validity or enforceability of the other provisions
hereof, all of which shall continue in accordance with their terms.

 

  (c)

Full Understanding: By signing this letter, you confirm that: (i) you have had
an adequate opportunity to read and consider the terms set out herein, including
the Release Agreement attached, and that you fully understand them and their

 

4



--------------------------------------------------------------------------------

 

consequences; (ii) you have been advised, through this paragraph, to consult
with legal counsel and have obtained such legal or other advice as you consider
advisable with respect to this letter agreement, including attachments;
(iii) you have consulted with legal counsel regarding the application of
Section 409A of the Code to the payments and benefits provided pursuant to this
letter agreement; (iv) you are signing this letter voluntarily, without
coercion, and without reliance on any representation, express or implied, by
Cott, or by any director, trustee, officer, shareholder, employee or other
representative of Cott; and (v) you have been provided with the 21-day
consideration period and seven-day revocation period described in the attached
Release Agreement.

 

  (d) Arbitration: In the event any dispute arises between you and Cott with
respect to the interpretation, effect or construction of any provisions of this
Agreement, either Cott or you may refer the matter to final and binding
arbitration without right of appeal, pursuant to the Arbitration Act of Ontario,
as applicable, for the disputed matters to be determined by an arbitrator that
is to be mutually agreed upon, upon written notice to the other, whereupon,
subject to the availability of such an arbitrator, the arbitration hearing will
commence within 30 days of the said notice, without formality, with the costs of
the arbitration to be shared equally between the parties, subject to such order
for costs as the arbitrator may determine in his or her sole discretion. The
arbitration shall be conducted pursuant to the then-existing rules and
regulations of the Arbitration Act of Ontario to the extent not inconsistent
with this letter agreement.

 

  (e) Currency: All dollar amounts set forth or referred to in this letter refer
to US currency.

 

  (f) Governing Law: To the extent the laws of Canada must apply, the agreement
confirmed by this letter shall be governed by the Ontario law.

If this offer is acceptable to you once you have had an opportunity to review
it, please sign the acknowledgement below to confirm your acceptance of same and
return to Abilio Gonzalez at the Tampa Office. If you have any questions
regarding the terms set out in this letter, please feel free to contact myself
or Abilio Gonzalez.

Yours very truly,

COTT CORPORATION

Per:             

/s/  Juan R. Figuereo

 

/s/  Matthew A. Kane, Jr.

     

Enclosures: Schedule “1” – Resignation Notice & Schedule “2” – Release Agreement

Acknowledgement and Acceptance

I acknowledge that I have been provided 21 days to review this letter and the
attached Release Agreement and Resignation Notice, which I acknowledge is a
reasonable period of time, and seven days thereafter to revoke the letter
agreement and attached Release Agreement, if I so

 

5



--------------------------------------------------------------------------------

choose. I also acknowledge that I have been advised, by this paragraph, and have
had the opportunity to obtain independent legal advice and that the only
consideration for the attached Release Agreement is as referred to in this
letter and the Release Agreement. I confirm that no other promises or
representations of any kind have been made to me to cause me to sign this
acknowledgement and acceptance.

 

/s/  Brent Willis     7 April 2008 Brent Willis     Date

 

6



--------------------------------------------------------------------------------

SCHEDULE “1”

RESIGNATION NOTICE

 

TO:    COTT CORPORATION AND TO:    ALL DIRECT AND INDIRECT AFFILIATES,
SUBSIDIARIES AND ASSOCIATED COMPANIES THEREOF AND TO:    ALL DIRECTORS THEREOF

I, Brent Willis confirm my resignation as a director and from all offices held
by me of Cott Corporation, including all direct and indirect affiliates,
subsidiaries, and associated companies, with effect as of March 24th 2008.

 

/s/  Brent Willis Brent Willis

 

7



--------------------------------------------------------------------------------

SCHEDULE “2”

RELEASE AGREEMENT

In consideration of the mutual promises, payments and benefits provided for in
the annexed Letter Agreement to which this Release Agreement is a Schedule (the
“Severance Agreement”), and the release from Brent Willis (the “Employee”) set
forth herein, Cott Corporation (the “Corporation”) and the Employee agree to the
terms of this Release Agreement. Capitalized terms used and not defined in this
Release Agreement shall have the meanings assigned thereto in the Severance
Agreement.

1. The Employee acknowledges and agrees that the Corporation is under no
obligation to offer the Employee the payments and benefits set forth in the
annexed Severance Agreement, unless the Employee consents to the terms of this
Release Agreement. The Employee further acknowledges that he/she is under no
obligation to consent to the terms of this Release Agreement and that the
Employee has entered into this agreement freely and voluntarily.

2. In consideration of the payment and benefits set forth in the annexed
Severance Agreement and the Corporation’s release set forth in paragraph 5, the
Employee voluntarily, knowingly and willingly releases and forever discharges
the Corporation and its Affiliates, together with its and their respective
officers, directors, partners, shareholders, employees and agents, and each of
its and their predecessors, successors and assigns (collectively, “Releasees”),
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Employee or his/her executors, administrators, successors or assigns ever had,
now have or hereafter can, shall or may have against the Releasees by reason of
any matter, cause or thing whatsoever arising out of or relating to the
Employee’s employment relationship, or position as a director and officer, with
the Corporation or its affiliates or the termination or resignation thereof,
prior to the time of signing of this Release Agreement by the Employee. The
release being provided by the Employee in this Release Agreement includes, but
is not limited to, any rights or claims under any statute, including, but not
limited to the Employment Standards Act, 2000, the Human Rights Code, the
Workplace Safety and Insurance Act re-employment provisions, the Occupational
Health & Safety Act, the Pay Equity Act, the Labour Relations Act, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, as
amended by the Older Workers’ Benefit Protection Act, the Family and Medical
Leave Act, and the Americans With Disabilities Act, or pursuant to any other
applicable law or legislation governing or related to his/her employment or
other engagement with the Corporation. In no event shall this Release apply to
the Employee’s right, if any, to indemnification, under the Employee’s
employment agreement or otherwise, that is in effect on the date of this Release
and, if applicable, to the Corporation’s obligation to maintain in force
reasonable director and officer insurance in respect of such indemnification
obligations.

3. The Employee acknowledges and agrees that he/she shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Corporation or any other Releasee based on any event
arising out of the matters released in paragraph 2.

4. Nothing herein shall be deemed to release: (i) any of the Employee’s rights
under the Plan; or (ii) any of the vested benefits that the Employee has accrued
prior to the date this Release Agreement is executed by the Employee under the
employee benefit plans and arrangements of the Corporation or any of its
Affiliates; or (iii) any claims that may arise after the date this Release
Agreement is executed.

 

8



--------------------------------------------------------------------------------

5. In consideration of the Employee’s release set forth in paragraph 2, the
Corporation knowingly and willingly releases and forever discharges the Employee
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Corporation now has or hereafter can, shall or may have against him/her by
reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Corporation, provided, however, that
nothing herein is intended to release any claim the Corporation may have against
the Employee for any illegal conduct or arising out of any illegal conduct.

6. The Employee acknowledges that he/she has carefully read and fully
understands all of the provisions and effects of the Plan and this Release
Agreement. The Employee also acknowledges that the Corporation, by this
paragraph and elsewhere, has advised him/her to consult with an attorney of
his/her choice prior to signing this Release Agreement. The Employee represents
that, to the extent he/she desires, he/she has had the opportunity to review
this Release Agreement with an attorney of his/her choice.

7. The Employee acknowledges that he/she has been offered the opportunity to
consider the terms of the Letter Agreement and this Release Agreement for a
period of at least twenty-one (21) days, although he/she may sign it sooner
should he/she desire. The Employee further shall have seven (7) additional days
from the date of signing this Release Agreement to revoke his/her consent hereto
by notifying, in writing, the Chief People Officer of the Corporation. This
Release Agreement will not become effective until seven days after the date on
which the Employee has signed it without revocation.

Dated:

 

/s/  Brent Willis Employee Name:   Cott Corporation   Per:     /s/  Matthew A.
Kane, Jr.  

Name & Title: Matthew A. Kane, Jr.

Vice President, General Counsel and Secretary

  /s/  Juan R. Figuereo  

Name & Title: Juan R. Figuereo

Chief Financial Officer